ITEMID: 001-72259
LANGUAGEISOCODE: ENG
RESPONDENT: TUR
BRANCH: CHAMBER
DATE: 2006
DOCNAME: CASE OF BİÇ AND OTHERS v. TURKEY
IMPORTANCE: 3
CONCLUSION: Inadmissible
JUDGES: David Thór Björgvinsson
TEXT: 8. The applicants Ms Layihe Biç, Mr Resul Biç, Ms Zehra Biç and Ms Hamdiye Biç, were born in 1962, 1982, 1984 and 1993 respectively and live in the village of Yukarıharım, attached to the province of Diyarbakır.
9. On 13 October 1993 İhsan Biç was arrested by security forces in Bismil on suspicion of having participated in an attack on a military convoy, organised by the PKK. In his statement to the gendarmes, he confessed to being a member of the PKK and having participated in the attack against the military convoy.
10. On 8 November 1993 İhsan Biç was brought before the public prosecutor. The same day he was brought before the investigating judge at the Diyarbakır State Security Court, who subsequently ordered his detention on remand. İhsan Biç was accordingly sent to Batman prison.
11. On 1 December 1993 the public prosecutor initiated criminal proceedings against İhsan Biç in the Diyarbakır State Security Court. In his indictment, he accused him of membership of an illegal organisation, of aiding and abetting the members of this organisation and of having participated in an attack that had been aimed against the security forces. He asked the court to sentence him under Article 125 of the Criminal Code.
12. On 19 September 1995 the Diyarbakır State Security Court concluded that there was insufficient evidence to prove that İhsan Biç had taken part in any armed attack, but found him guilty of membership of an illegal organisation. He was accordingly sentenced to twelve years and six months’ imprisonment pursuant to Article 168 § 2 of the Criminal Code. The court further ordered his transfer to the Diyarbakır Prison.
13. On 25 September 1995 İhsan Biç appealed.
14. On 2 October 1996 the Court of Cassation quashed the decision of the State Security Court and sent the case file back for re-examination.
15. The proceedings recommenced before the Diyarbakır State Security Court. The first-instance court decided to keep İhsan Biç in detention on remand during the course of the trials. While the proceedings continued, İhsan Biç was twice operated upon a stomach complaint. At a later date, he was also diagnosed with hepatitis B and subsequently died in the hospital on 9 October 1999 due to liver cirrhosis.
16. The Diyarbakır State Security Court decided to discontinue the criminal proceedings against İhsan Biç after his death.
